In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Goldstein, J.), dated February 6, 2004, which denied his motion, denominated as one for leave to renew and reargue, but which was, in actuality, one for leave to reargue a prior motion to vacate the dismissal of this action, which had been denied by order of the same court dated March 18, 2003.
Ordered that the appeal is dismissed, without costs or disbursements.
Although denominated a motion for leave to renew and reargue, the plaintiffs motion was, in actuality, a motion only for leave to reargue (see CPLR 2221 [d], [e]; Giovanni v Moran, 11 AD3d 429 [2004]; Gomez v Needham Capital Group, Inc., 7 AD3d 568, 569 [2004]; Nam Jin Chung v M & S Deli, 293 AD2d 725 [2002]; Congregation Bais Rabbenu v 26 Adar N.B. Corp., 282 AD2d 642 [2001]; Frisenda v X Large Enters., 280 AD2d *305514 [2001]). No appeal lies from an order denying a motion for leave to reargue (see King v Rockaway One Co., 202 AD2d 395 [1994]). Adams, J.P., Cozier, Ritter and Skelos, JJ., concur.